Citation Nr: 1503271	
Decision Date: 01/23/15    Archive Date: 01/27/15

DOCKET NO.  09-37 374	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to an initial compensable rating for bilateral hearing loss.

2.  Entitlement to an initial compensable rating prior to January 4, 2010 and in excess of 20 percent thereafter for lumbosacral strain.

3.  Entitlement to an initial rating in excess of 50 percent for an acquired psychiatric disability. 

4.  Entitlement to an initial compensable rating for hypertension.

5.  Entitlement to an initial rating in excess of 10 percent for epicondylitis of the left elbow.

6.  Entitlement to an initial rating in excess of 10 percent for bilateral plantar fasciitis.

7.  Entitlement to an initial rating in excess of 10 percent prior to January 4, 2010 and in excess of 30 percent thereafter for atherosclerotic cardiovascular disease. 
REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

T. Carter, Associate Counsel


INTRODUCTION

The Veteran served on active duty from March 1977 to February 1978 and March 1988 to October 2007.  He is the recipient of the Combat Action Badge.

This case comes before the Board of Veterans' Appeals (Board) on appeal from an April 2008 rating decision as part of the Benefits Delivery at Discharge (BDD) program.  The purpose of the BDD program is to help ensure a smooth transition from military to civilian status by allowing service members to file pre-discharge claims for disability compensation with VA.  

During the course of the appeal, the evidentiary development has resulted in evidence showing psychiatric diagnoses of adjustment disorder, depression, major depressive disorder, and posttraumatic stress disorder (PTSD).  In light of the evidence of record and the decision in Clemmons v. Shinseki, 23 Vet. App. 1 (2009), the Board has characterized the issue on appeal as entitlement to an initial rating in excess of 50 percent for an acquired psychiatric disability, which includes all psychiatric diagnoses.

In an April 2010 rating decision, the RO assigned a 20 percent disability rating for lumbosacral strain and assigned a 30 percent disability rating for atherosclerotic cardiovascular disease, both effective from January 4, 2010.  The RO also increased the disability rating for an acquired psychiatric disability from 10 percent to 50 percent disabling for the entire initial rating period on appeal.   In a May 2012 rating decision, the RO increased the disability rating for epicondylitis of the left elbow from noncompensable (0 percent) to 10 percent disabling for the entire initial rating period on appeal.  Because the assigned disability ratings are not the maximum ratings available, these issues remain on appeal.  See AB v. Brown, 6 Vet. App. 35 (1993).

This appeal was processed using the "Virtual Benefits Management System (VBMS)."  The Virtual VA electronic claims file also contains additional documents pertinent to the present appeal, including VA treatment records dated from July 2010 to February 2012.  Accordingly, any future consideration of the case should take into consideration the existence of these electronic records.

The issue of (1) entitlement to service connection for temporomandibular joint (TMJ) dysfunction has been raised by the record in the June 2008 notice of disagreement (NOD) (VA Form 21-4138 by the Veteran and June 2008 correspondence from the Veteran's representative).  The issue of (2) entitlement to a total disability rating based on individual unemployability (TDIU) has also been raised by the record in April 2013 and September 2014 VA Forms 646 by the Veteran's representative.  These issues have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2014). 


REMAND

A remand is required to obtain identified VA treatment records that are potentially relevant for the Board to review before properly adjudicating the issue of entitlement to an initial rating in excess of 50 percent for an acquired psychiatric disability.  In December 2009, the Veteran's representative reported the Veteran was receiving treatment at the Harker Heights Vet Center.  After review of the record, the Board finds that VA treatment records from the Harker Heights Vet Center have not been associated with the claims file nor posted to Virtual VA or VBMS.  Therefore, these identified records must be retrieved and associated with the other evidence already on file for the Board to review.  See Bell v. Derwinski, 2 Vet. App. 611 (1992).

A remand is required to obtain updated VA examination reports for the initial evaluation claims for hypertension, epicondylitis of the left elbow, bilateral plantar fasciitis bilateral hearing loss, lumbosacral strain, and atherosclerotic cardiovascular disease.  When a claimant or his representative asserts that the severity of a disability has increased since the most recent rating examination, an additional examination is appropriate.  VAOPGCPREC 11-95 (April 7, 1995); Snuffer v. Gober, 10 Vet. App. 400 (1997).  In this case, the last VA examinations for these service-connected disabilities on appeal were in January 2010, which is approximately 5 years ago.  Additionally, VA treatment records associated with the Virtual VA electronic claims file indicate worsened symptomatology.  Therefore, additional VA examinations are necessary for the purpose of ascertaining the current severity and manifestations of these identified service-connected disabilities.

Lastly, a remand is required for the issue of entitlement to an initial rating in excess of 10 percent prior to January 4, 2010 and in excess of 30 percent thereafter for atherosclerotic cardiovascular disease to obtain an adequate VA examination report.  
In January 2010, the Veteran underwent a VA heart examination.  The examiner noted the Veteran's last myocardial infarcation was five years prior, there is no evidence of congestive heart failure, and the Veteran was scheduled for an angioplasty the next day on January 5, 2010.  The examiner failed to document any diagnostic test results to ascertain the Veteran's workload level (measured in METs) or the presence of left ventricular dysfunction to a particular percentage of ejection fraction.  Such information is needed to properly adjudicate this issue under the relevant rating criteria.  See 38 C.F.R. §§ 4.100, 4.104, DC 7005.  

Accordingly, the case is REMANDED for the following actions:

1.  The AOJ should attempt to obtain and associate with the claims file all outstanding VA treatment records from the Harker Heights Vet Center.  All efforts to obtain such records should be fully documented.

2.  After completion of #1, the Veteran should be afforded a VA psychological examination to determine current symptomology and manifestations of his acquired psychiatric disorder. The examiner is requested to review all pertinent records associated with the claims file and to comment on the severity of these service-connected disability and how it affects his daily functioning to include interaction with others and ability to work.  A clear explanation based on the specific facts of the Veterans cases as well as a discussion of the applicable medical principles involved is necessary.  Copies of all pertinent records in the Veteran's claims file, or in the alternative, the claims file, must be made available to the examiner for review.

3.  The Veteran should be afforded the appropriate VA examinations to ascertain the severity and manifestations of his service- connected hypertension, epicondylitis of the left elbow, bilateral plantar fasciitis, bilateral hearing loss, lumbosacral strain, and atherosclerotic cardiovascular disease.  Any and all studies, tests, and evaluations deemed necessary by the examiners should be performed.  The examiners are requested to review all pertinent records associated with the claims file and to comment on the severity of these service-connected disabilities. 

a)  The examiner should report all signs and symptoms necessary for rating the Veteran's hypertension under the rating criteria.  In particular, the examiner should (1) provide diastolic pressure readings, (2) provide systolic pressure readings, and (3) determine whether the Veteran has a history of diastolic pressure predominantly 100 or more with required continuous medication for control.

b)  The examiner should report all signs and symptoms necessary for rating the Veteran's epicondylitis of the left elbow under the rating criteria.  In particular, the examiner should provide (1) range of motion findings measured in degrees, and whether there is any, and if so to what extent, (2) ankylosis and impairment of the (3) ulna, (4) radius, and (5) supination and pronation.

c)  The examiner should report all signs and symptoms necessary for rating the Veteran's bilateral plantar fasciitis under the rating criteria.  In particular, the examiner should provide whether there is (1) objective evidence of marked deformity (pronation, abduction, etc.), pain on manipulation and use accentuated, indication of swelling on use, and characteristic callosities, and (2) marked probation, extreme tenderness of plantar surfaces of the feet, marked inward displacement and severe spasm of the tendo achillis on manipulation, not improved by orthopedic shoes or appliances.

d) The examiner should report all signs and symptoms necessary for rating the Veteran's bilateral hearing loss under the rating criteria.  

e) The examiner should report all signs and symptoms necessary for rating the Veteran's lumbosacral strain under the rating criteria.  In particular, the examiner should provide range of motion findings measured in degrees, and whether there is any, and if so to what extent.

f) The examiner should report all signs and symptoms necessary for rating the Veteran's atherosclerotic cardiovascular disease under the rating criteria.  In particular, the examiner should (1) provide results from METs testing; (2) determine whether his workload results in dyspnea, fatigue, angina, dizziness, or syncope; (3) determine whether there is evidence of cardiac hypertrophy or dilation on electrocardiogram, echocardiogram, or x-ray; (4) note whether the Veteran has had more than one episode of acute congestive heart failure in the past year or has chronic congestive heart failure; and (5) provide whether there is left ventricular dysfunction and, if so, document the percentage of ejection fraction.

Each examiner should provide a clear explanation based on the specific facts of the Veterans cases as well as a discussion of the applicable medical principles.  Because it is important "that each disability be viewed in relation to its history[,]" 38 C.F.R. § 4.1, copies of all pertinent records in the Veteran's claims file, or in the alternative, the claims file, must be made available to the examiners for review.

4.  After completing these actions, the AOJ should conduct any other development as may be indicated.  
When the development has been completed, the case should be reviewed by the AOJ on the basis of additional evidence.  If the benefits sought are not granted, the Veteran and his representative should be furnished a Supplemental Statement of the Case and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
CHERYL L. MASON
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


